Case 2:19-cv-14008-MCA-ESK Document 21 Filed 02/24/20 Page 1 of 8 PageID: 165




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


  STRIKE 3 HOLDINGS, LLC,                 Civil Case No. 19-14008-MCA-ESK

                     Plaintiff,            CORRECTED SEALING ORDER

        v.

  JOHN DOE subscriber assigned IP
  address 74.105.21.243,

                     Defendant.


       THIS MATTER having been opened to the Court by a joint motion on

 behalf of Plaintiff Strike 3 Holdings, LLC (“Plaintiff” or “Strike 3”), through

 counsel, The Atkin Firm, LLC, and Defendant John Doe subscriber assigned IP

 address 74.105.21.243 (“Defendant”), through counsel, Leslie A. Farber, LLC

 (collectively the “Parties”), seeking an order (1) sealing materials pursuant to

 Local Civil Rule 5.3, (2) renaming this matter to refer to Defendant

 pseudonymously; and (3) entering a protective order to permit Defendant to

 defend this matter pseudonymously and to enjoin Plaintiff from revealing

 personal information about Defendant absent permission from the Court; and

 Defendant having been identified by Plaintiff Strike 3 as the individual allegedly

 responsible for the copyright infringement at issue in this matter; and Defendant
Case 2:19-cv-14008-MCA-ESK Document 21 Filed 02/24/20 Page 2 of 8 PageID: 166




 denying these allegations; and the Court intending to grant the parties’ joint

 application to seal and for a protective order, and thus this Order referring to

 Defendant pseudonymously; and the Court having otherwise considered the

 papers submitted in support of the Motion, hereby makes the following Findings

 of Fact and Conclusions of Law:

                                FINDINGS OF FACT

       1.      On January 23, 2020, the parties jointly moved to seal certain

 materials, pursuant to Local Civil Rule 5.3, seeking to seal the following

 (collectively, the “Subject Material”):

            a) Amended Complaint. ECF No. 8 through ECF No. 8-2.

            b) Plaintiff’s request for Summons to be Issued. ECF No. 9.

            c) Affidavit of John C. Atkin, Esq. regarding Service of Process. ECF
               No. 12 through ECF No. 12-4.

            d) Stipulation extending Defendant’s time to respond to the Amended
               Complaint. ECF No. 13.

            e) Stipulation and Order Extending Time to Respond to Amended
               Complaint. ECF No. 14.

            f) The parties’ instant application to seal. ECF No. 15 through ECF No.
               15-5.

            g) A corrected version of Defendant’s Declaration in support of the
               instant application to seal. ECF No. 16.

            h) The Court’s February 18, 2020, Order scheduling an Initial


                                           2
Case 2:19-cv-14008-MCA-ESK Document 21 Filed 02/24/20 Page 3 of 8 PageID: 167




              Scheduling Conference. ECF No. 17.

       2.     The Parties set forth the portions of the Subject Material that the

 Parties seek to seal, the basis for sealing those portions of the Subject Material,

 and the injury that will result if the portions of the Subject Material are not sealed

 in the Index filed with the Declaration of Defendant [hereinafter “Doe Decl.”].

       3.     Portions of the Subject Material submitted to be sealed disclose, cite,

 discuss, rely upon, and compromise Defendant’s livelihood and reputation. See

 Doe Decl., ¶¶ 1–8.

       4.     A clearly defined and serious injury will result to Defendant if

 Defendant is not permitted to file and reclassify portions of the Subject Material

 under seal and to change Defendant’s name in the current caption.

       5.     Specifically, Defendant avers that Defendant may face retaliation

 and/or termination from Defendant’s employer and that Defendant may find it

 difficult to find new employment in Defendant’s current, specialized field of work.

 See Doe Declaration at ¶¶ 1–5. In addition, since Defendant is supporting

 Defendant and some family members, Defendant asserts that Defendant and

 various family members are likely to suffer irreparable harm if Defendant’s

 identity is revealed. See Doe Decl., ¶¶ 1–8.

       6.     There is no less restrictive alternative to the filing of portions of the



                                           3
Case 2:19-cv-14008-MCA-ESK Document 21 Filed 02/24/20 Page 4 of 8 PageID: 168




 Subject Material under seal. Defendant is not asking that the entire case be

 sealed — only certain documents bearing Defendant’s real name, and that

 Defendant’s identity in the caption of the case revert to John Doe subscriber assigned IP

 address 74.105.21.243 (before Plaintiff filed its Amended Complaint). There is no

 way other than sealing the requested documents and changing the captioned name

 of the case to protect Defendant’s identity and Defendant’s livelihood and

 reputation.

       7.      The parties have represented that the entire case has been settled in

 principle and will be dismissed with prejudice, subject to the performance of

 certain conditions.

       8.      The public interest in having access to the basic contours of the

 dispute giving rise to this filing is still served by the public filing of the Subject

 Material in redacted form.

                              CONCLUSIONS OF LAW

       9.      Although there is a presumptive right of public access to judicial

 proceedings and records, district courts have recognized that such right is not

 absolute; and further, that the presumption may be rebutted. In re Cendant Corp.,

 260 F.3d 183, 194 (3d Cir. 2001).

       10.     To overcome the presumption of openness, and to justify the entry of



                                            4
Case 2:19-cv-14008-MCA-ESK Document 21 Filed 02/24/20 Page 5 of 8 PageID: 169




 an order sealing judicial records, the moving party must demonstrate (1) a

 substantial and compelling interest in confidentiality; and (2) that divulgence

 would work a clearly defined and serious injury to the party seeking disclosure.

 Pansy v. Borough of Stroudsburg, 23 F.3d 772, 787 (3d Cir. 1994).

       11.    Once the movant establishes the foregoing two elements, a district

 court will engage in a balancing process, pursuant to which, the court will weigh

 the common law presumption of access against those factors that militate against

 access. In re Cendant Corp., 260 F.3d at 194; see also Republic of Philippines v.

 Westinghouse Elec. Corp., 949 F.2d 653, 662 (3d Cir. 1991) (a presumption of

 access alone does not end the court’s inquiry because the right to access judicial

 records is not absolute; indeed, a “presumption is just that” and may therefore be

 rebutted).

       12.    The Court concludes that the articulated bases for sealing portions of

 the Subject Material weigh against any presumptive right of public access, and

 portions of the Subject Material must therefore be sealed as a matter of law.

 Therefore, pursuant to the foregoing Findings of Fact and Conclusions of Law,

 and for good cause appearing:




                                          5
Case 2:19-cv-14008-MCA-ESK Document 21 Filed 02/24/20 Page 6 of 8 PageID: 170




        IT IS on this 24th day of February, 2020,

       ORDERED that the Order previously entered under ECF No. 18 is

VACATED; and it is further

       ORDERED that the joint motion to seal certain materials and to enter a

consent protective order [ECF No. 15] be and the same is hereby GRANTED; and

it is further

       ORDERED that the Clerk of the Court is directed to permanently seal the

following Subject Material:

            a) Amended Complaint. ECF No. 8 through ECF No. 8-2.

            b) Plaintiff’s request for Summons to be Issued. ECF No. 9.

            c) Affidavit of John C. Atkin, Esq. regarding Service of Process. ECF
               No. 12 through ECF No. 12-4.

            d) Stipulation extending Defendant’s time to respond to the Amended
               Complaint. ECF No. 13.

            e) Stipulation and Order Extending Time to Respond to Amended
               Complaint. ECF No. 14.

            f) The parties’ instant application to seal. ECF No. 15 through ECF No.
               15-5.

            g) A corrected version of Defendant’s Declaration in support of the
               instant application to seal. ECF No. 16.

            h) The Court’s February 18, 2020, Order scheduling an Initial
               Scheduling Conference. ECF No. 17; and it is further



                                          6
Case 2:19-cv-14008-MCA-ESK Document 21 Filed 02/24/20 Page 7 of 8 PageID: 171




        ORDERED that the now-vacated order under ECF No. 18, to the extent that

it remains on the electronic docket, will be sealed by the Clerk of the Court,

because the order contains a reference to Defendant’s name; and it is further

        ORDERED that the parties are directed to file versions of the following

documents with redactions of Defendant’s name and other identifying information

within 14 days of the entry of this Order:

        a)    the Amended Complaint.

        b)    Plaintiff’s request for Summons to be Issued.

      c)    Affidavit of John C. Atkin, Esq. regarding Service of Process. ECF
No. 12 through ECF No. 12-4.

    d)      Stipulation extending Defendant’s time to respond to the Amended
Complaint. ECF No. 13.

        e)    The parties’ instant application to seal. ECF No. 15 through ECF No.
15-5.

       f)     The corrected version of Defendant’s Declaration in support of the
instant application to seal. ECF No. 16; and it is further


        ORDERED that any reference in any entry upon the electronic docket that

contains Defendant’s name — i.e., ECF Nos. 8, 9, 10, 11, 12, 13, 14, and 15 —

should be altered to John Doe subscriber assigned IP address 74.105.21.243; and it

is further

        ORDERED that, for good cause shown, the Clerk is directed to re-name this


                                             7
Case 2:19-cv-14008-MCA-ESK Document 21 Filed 02/24/20 Page 8 of 8 PageID: 172




matter with the caption “Strike 3 Holdings, LLC v. John Doe subscriber assigned

IP address 74.105.21.243” on the Court’s Case Management/Electronic Case Files

system; and it is further

      ORDERED that Defendant shall be allowed to remain pseudonymous

throughout this litigation as “John Doe” unless and until this Court orders

otherwise. Plaintiff shall refrain from revealing any personal identifying

information about Defendant on the public docket except under seal.



                                   /s/ Edward S. Kiel
                                 HON. EDWARD S. KIEL
                                 UNITED STATES MAGISTRATE JUDGE




                                          8
